DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 2016/0209876).
As to Claim 1, Park discloses A wearable device, comprising: 
a screen (fig.1,6- display 110); and 
a printed circuit board (PCB) (fig.6- para.0058- support plate 231 may be configured as a PCB 233) provided with a predetermined key for executing a predetermined function (fig.1, 6-7- para.0052- click button module 210 may be attached onto the bottom side of the display 110 to correspond to touch button region 114; fig.6-dome switch 221, actuator 211), the screen being provided directly above the PCB and the predetermined key (fig.6- display 110), 
wherein the screen the predetermined key is configured to receive external pressure applied  to the screen to enable the predetermined key to perform the predetermined function (fig.6-7- para.0052- the click button module 210 provide a control signal when pressed by the user; para.0062, 0067-0069- when pressed toward the support plate 231, the switch electrode 227 of the metal dome 225 

As to Claim 2, Park discloses wherein the predetermined key includes at least two predetermined keys are provided, and a distance between the at least two predetermined keys is greater than a predetermined distance (figs.1- touch button regions 114). 

 As to Claim 3, Park discloses wherein an identification point is provided on the screen at a position corresponding to the predetermined key, and is configured to identify a relative position of the predetermined key on the screen (para.0062-0063).

As to Claim 4, Park discloses a protruding member disposed directly below the screen at a position corresponding to the predetermined key, and configured to increase an easiness of pressing the predetermined key against the screen (fig.6- metal dome 225, actuator 211; para.0063).

As to Claim 5, Park discloses a resilient support member provided between the PCB and the screen (fig.6-actuator housing between PCB 233 and display 110).

As to Claim 6, Park discloses wherein the resilient support member is a spring or an elastic plastic (para.0053- actuator housing 211 may be a flexible material including plastic, rubber, and polyethylene terephthalate (PET)).

As to Claim 7, Park discloses  wherein in a case where at least two predetermined keys are provided, the resilient support member is disposed between the at least two predetermined keys (Park-fig.4, 6- actuator housing 211 between button regions 114).

As to Claim 9, Park discloses wherein the predetermined key is a power key and/or an adjustment key (para.0062, 0066, 0068). 

As to Claim 10, Park discloses wherein the wearable device is a smart watch or a smart bracelet (fig.1-para.0037, 0040). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2016/0209876) in view of Brown et al. (US 2012/0274508).
As to Claim 8, Park does not expressly disclose, but Brown et al. discloses: 
an upper casing and a lower casing (fig.4- upper portion 39 and lower portion 40-para.0038; fig.25-upper portion 38(39) and lower portion 140;  fig.32-43- lower portion of housing 116 and upper portion 139-para.0074-0075), wherein the upper casing is fixedly mounted to the screen (fig.4- upper portion connected to display 56-para.0050; fig.25-upper portion 139 connected to display 156; fig.32-35 display 156-para.0074-0075), the PCB is disposed between the screen and the lower casing (fig.4- printed circuit board 18 between display 56 and lower portion 40; fig.25-pcb 118 between display 156 and lower portion 140; fig.34-43- printed circuit board B connected to the display, between the display and the lower portion of housing 116-para.0074-0075), and the upper casing and the screen are coupled by snap-on connection (fig.4-6-upper portion 39 and display 56 are inserted into the cavity 42; also housing, including 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Park with the teachings of Brown et al., the motivation being to provide a portable electronic module that is removably connected to a carrier or wristband, where data can be transferred and received, allowing a user to utilize additional features of the watch (para.0007, 0036, 0056-Brown).

As to Claim 12, Park in view of Brown et al. disclose wherein a buckle is disposed on the upper casing and the upper casing and the screen are coupled through the buckle (Brown-fig.25, 49- the seal ring between the upper portion 139 and display 156 to be positioned into housing 116; rubber boot 117 wrap around the housing 116 (including upper portion 139 and display 156)-para.0061; fig.33- para.0074-a seal ring may be positioned between the housing components prior to connection).  

As to Claim 13, Park in view of Brown et al. disclose wherein the buckle is in a round shape (Park-fig.1-band 120; Brown-fig.25, 49- the seal ring between the upper portion 139 and display 156 to be positioned into housing 116; rubber boot 117 wrap around the housing 116 (including upper portion 139 and display 156)-para.0061; fig.33- para.0074-a seal ring may be positioned between the housing components prior to connection).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable Park (US 2016/0209876) in view of Schaffer (US 2013/0045037).

Schaffer discloses when the number 1 dimple is touched, for example, the letter characters "q", "w", "e" and "r" are displayed in the West, East, North and South directions, respectively. When the touch is urged toward the North direction, the letter "e" is changed in response to confirm its selection. The response can be a change in color, a bolding, or simply an enlargement of the character (para.0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park with the teachings of Schaffer, the motivation being to confirm a selection of desired character.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because new ground of rejection applied as necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.